[AT&T Inc. Letterhead] Wayne Wirtz Associate General Counsel Legal Department 208 S. Akard Street, Room 3024 Dallas, TX 75202 (214) 757-3344 wayne.wirtz@att.com May 11, 2010 Mr. Scott Hodgdon United States Securities and Exchange Commission Division of Corporation Finance treet, NE Mail Stop 3720 Washington, D.C. 20549 Re:AT&T Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed February 25, 2010 Definitive Proxy Statement on Schedule 14A Filed March 11, 2010 File No. 001-08610 Dear Mr. Hodgdon: This is to confirm our conversation of today with regard to the above subject matter.AT&T will respond by May 28, 2010. Sincerely, /s/ Wayne Wirtz
